Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 14 January 1782
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                  
                     Sir
                     Philadelphia 14th Janry 1782
                  
                  I do myself the honor to transmit your Excellency a packet which I received under a flying Seal from Sir Henry Clinton.  I took the liberty to mention to Colo. Ternant that his exchange was compleated.  Captains Bert and le Brun are I believe at Charlottville with Colo. Armand.
                  Should your Excellency incline to exchange Lord Rawdon for any American Officer, I would wish you to insist upon his being considered of the Rank of Brigadier General—  Sir Henry Clinton confesses he appointed him as such and if my memory does not fail me he has acted in that Capacity: and instead of exchanging him by composition for some of our full Colonels, it will be more agreeable to our practice to set him against an Officer of his own Rank; in which case Brigadier Genl Moultrie of south Carolina will be intitled to the preference.  I have the honor to be &c. 
                  
                     
                     
                  
               